DETAILED ACTION
Claims 1 – 22 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Marshall et al (US Publication 2007/0001514 A1) and in view of Gulati et al (US Publication 2016/0054788 A1). 
	The teachings of Marshall as disclosed in the previous office action are hereby incorporated by reference to the extent applicable to the amended claims. 
simultaneously starting to decrease, in a controlled manner, each of the secondary voltages (u1-u5) down to a predetermined safety level. 
	Regarding limitation (*), Marshall does not explicitly teach simultaneously starting to decrease the secondary voltages. However, Gulati discloses simultaneously starting to decrease, in a controlled manner, each of the secondary voltages down to a predetermined safety level [0038][0045][0048: If the voltage change command requests a change to multiple voltages (block 710, Multi), then PMU 12 may concurrently change the multiple voltages per the request (block 720).] and [Claim 9][Fig. 3]. Gulati discloses a PMU 12 comprises a plurality of voltage regulators 32 and configured to generate the output voltages based on the input voltage V_source. PMU 12 concurrently changes the multiple output voltages based on the request signal. 
	It would have been obvious to one of ordinary skill in the art to combine the teachings of Marshall and Gulati together because they both directed to change the output voltage. Gulati’s disclosing of the PMU 12 concurrently changes the multiple voltages would allow Marshall to increase the system integrity by concurrently reducing the output voltages in a safe and controlled manner. Thus, doing so would allow Marshall to enable the output voltages to be reduced in the more controlled and uniform manner.
Regarding claim 20, Marshall and Gulati disclose the system of claim 16, wherein: the power management section is further configured to simultaneously decrease the secondary voltages (ul-u5) during the shutdown process such that the secondary voltages (ul-u5) simultaneously reach the safety level (Marshall, [0028: either begins generating an output begins terminating an output voltage according to a particular respective voltage ramp that results in each of the power rails associated with each respective power controller ramping on or ramping off according to a desired voltage delta with respect to the other power rails.] [0031]) (Gulati, [0038][0045][0048: If the voltage change command requests a change to multiple voltages (block 710, Multi), then PMU 12 may concurrently change the multiple voltages per the request (block 720).] and [Claim 9][Fig. 3]. Gulati discloses a PMU 12 comprises a plurality of voltage regulators 32 and configured to generate the output voltages based on the input voltage V_source. PMU 12 concurrently changes the multiple output voltages based on the request signal. ).
Response to Arguments
Applicant’s arguments filed on 03/19/2021 have been fully considered but are moot in view of new ground(s) of rejection because the arguments do not apply to any of the references being used in the current rejection. 
Allowable Subject Matter
	Claims 1-15, 17-18, 19 are allowed. 
Claims 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIL K NGUYEN whose telephone number is (571)270-3356.  The examiner can normally be reached on 9:30 a.m - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571)270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHIL K NGUYEN/Primary Examiner, Art Unit 2187